Citation Nr: 0816478	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to 
September 1961 and from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

At the outset, the Board notes that the veteran on his August 
2004 application to reopen his claim for service connection 
for hearing loss, he also submitted a claim for service 
connection for tinnitus.  The RO, however, has not yet 
adjudicated this claim, thus the claim is referred back to 
the RO for development.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed rating decision in January 2003 denied 
service connection for bilateral hearing loss.

2.  Evidence received since the January 2003 rating decision 
is not cumulative of the evidence previously in the record 
and is sufficient, when considered with the evidence 
previously of record, to raise a reasonable possibility of 
substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been received and the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105(West 2002); 38 C.F.R. § 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in September 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).


Analysis

By a rating decision of January 2003, the RO denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.  The veteran did not appeal this 
decision.  Therefore, the January 2003 decision is a final 
decision.  38 U.S.C.A. § 7105.

The evidence of record at the time of the January 2003 final 
decision included the veteran's service medical records, and 
a private audiological examination dated June 1998.  

In August 2004, the veteran submitted a request to reopen his 
claim for entitlement to service connection for a bilateral 
hearing loss along with a claim for service connection for 
tinnitus.  The evidence submitted since the January 2003 
final decision includes various private audiological 
examinations dated from 1987 forward, a transcript of an RO 
hearing, and a medical opinion dated November 2004 from the 
veteran's treating clinical audiologist which noted a 
reported history of noise exposure during service.  

The evidence of record prior to the January 2003 decision did 
not include a nexus statement linking the veteran's current 
hearing loss to service.  The newly submitted evidence 
includes reported medical histories attributing the veteran's 
current hearing loss to his active service.  These records 
were not available to the RO prior to their January 2003 
decision and bear directly and substantially upon the issue 
for consideration.  Accordingly, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
See 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for bilateral hearing 
loss is granted.  


REMAND

At a January 2005 RO hearing, the veteran testified that his 
MOS during his active duty was a gunner on a self-propelled 
artillery piece.  He stated that he did actually fire his gun 
and that he did not wear any type of hearing protection when 
firing.  The veteran further testified that he fired an 
average of 30 to 35 rounds each time they went out into the 
field.  Additionally, the veteran's private audiologist, in 
her November 2004 opinion, noted that the veteran had been 
seen by her for the first time in 1987.  The audiologist 
stated that the veteran reported noise exposure during his 
active service, and that he had noticed a gradual decline in 
his hearing since his military service. 


An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  The veteran 
submitted a medical opinion stating that he currently has 
bilateral hearing loss as well as a reported history of noise 
exposure during service.  However, it is unclear whether the 
veteran's current hearing loss is due to any noise exposure 
during service, or by other intercurrent causes.  Thus, the 
Board is unable to adjudicate the claim based on the evidence 
of record.  Therefore, an examination should be obtained to 
resolve these issues.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson,  19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was never provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As the latter questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to substantiate 
his claim for service connection for 
hearing loss, including; notice of what 
evidence, if any, the claimant is 
expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  See, 
Quartiuccio v. Princpi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5102, 5013 
and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  

2.	The veteran should be afforded a VA 
audiological examination with 
audiometric studies, to determine the 
whether he has bilateral hearing loss 
that was caused or aggravated by his 
active service.  Specifically, these 
studies should include a puretone 
audiometry test at the frequencies of 
1000, 2000, 3000, and 4000 Hertz and a 
controlled speech discrimination test 
(Maryland CNC).  Specifically the 
examiner should opine as to whether it 
is at least as likely as not (a 50 
percent probability) that the veteran's 
bilateral hearing loss is due to noice 
exposure during his military service.  
The veteran's claims file should be 
made available for the examiner's 
review.

3.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.	After the development requested has 
been completed, the RO should review 
any examination reports to ensure that 
they are in complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.	Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues, on 
the basis of all of the evidence of 
record and all governing legal 
authority, including the VCAA.  If the 
appeal is denied in any part, the 
veteran should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


